JUDGE SAFFOLD
delivered the opinion of the Court.
The statute which authorizes a judgement on motion against a sheriff, for improperly failing to make the money on an execution, passed 12th January, 1826. The notice in this case, is dated 1st February, 1825. The statute of 1818, a makes an action on the case, the proper remedy for such default as is charged in the record, and when the notice was given and motion made, this seems to have been the law governing the case. Judgement affirmed.

o Laws Ala.315,